DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-14, 16-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsitos (EP 1781074 A2) alternatively in view of Ekstrom (PG Pub 2015/0282337 A1) and alternatively in further view of Muller et al. (US Patent 9,004,191 B2) hereinafter referred to as Muller in view of Mergener et al. (PG Pub 2013/0313925 A1) hereinafter referred to as Mergener alternatively in further view of Wu et al. (CN 206948791 U) hereinafter referred to as Wu (see previously provided Translation in Office Action of 12 December 2019 for references).
Regarding claim 1, Opsitos discloses a tool (fig. 1; #10) comprising: 
a tool housing (12 and 25) including a motor housing portion (12 – top cylindrical part as seen in figs. 1-2) and a handle housing portion (25), wherein the handle housing portion (25) includes a gripping portion (middle vertical section of 25 as seen in figs. 1-2) extending from the motor housing portion and a power source receiving portion (horizontal bottom portion as seen in figs. 1-2) at an end opposite the motor housing portion, and the handle housing portion has an internal geometry (fig. 3) including first and second screw bosses (paragraph 16 - #15; figs. 1 and 3); 
a motor (#13, fig. 1-3; paragraphs 21, 23) disposed in the motor housing portion (fig. 3);
a power source (paragraph 17 – “battery pack”) adapted to releasably couple to the power source receiving portion (paragraph 18) and provide power to the motor (paragraphs 21, 23, 39);
a switch (40) operably coupled to the motor (paragraphs 21 and/or 39) and adapted to selectively switch on and off power to the motor based on actuation of a trigger (22; paragraph 16), wherein the switch is disposed in the handle housing portion proximate to the motor housing portion (fig. 3; switch 40 is near, i.e. proximate, the top cylindrical part as seen in figs. 1-3); and
electrical components (#61, 81, 83; figs. 9-10) operably coupled (via #17, 36, 84 and 85, paragraphs 23, 25, 29, 34 and 39; fig. 11) to the power source and the motor;
a housing (35, 87, 86 – fig. 10) separate from the switch (40; figs. 3, 5), and disposed in the handle housing portion between the switch and the power source (fig. 3) and is adapted to enclose the electrical components (fig. 9), the housing has first, second, third and fourth sides (see fig. 3 below), wherein the first side is disposed proximate to the switch, the second side is disposed proximate to the power source, and the third and fourth sides respectively have external geometries that respectively substantially conform to the internal side walls of the handle housing portion (fig. 3) to provide structural stability (paragraph 35 - #87 can be made from metal such as aluminum, copper or brass; Applicant’s disclosure, see Abstract and Specification pg. 4 lines 5-14, notes that the “structural stability” is accomplished by making the housing out of metal.  Given that the housing of Opsitos is also made out of metal, it is deemed to provide “structural stability” for the same reasons as the Applicant’s housing is disclosed to do; additionally, the housing 35, 87, 86 being mounted on the side wall is going to provide some structural stability as it will reinforce the handle from bending at that point) to the handle and restrict movement of the housing with respect to the handle (fig. 3 – housing 35, 87, 86 generally fits within the longitudinal section of the handle and provides some degree of movement restriction as it will at least be restricted to not move outside the handle), and 
wherein the first side is curved (as seen in figs. 3 and 5, the first side is curved) and extends from the third side to the fourth side.

    PNG
    media_image1.png
    864
    718
    media_image1.png
    Greyscale



Opsitos is deemed to disclose the third and fourth sides respectively have external geometries that respectively substantially conform to the internal side walls of the handle housing portion to provide structural stability to the handle and restrict movement of the housing with respect to the handle housing portion, but does not disclose the third and fourth sides respectively have external geometries that respectively substantially conform to the internal side walls of the handle housing portion such that the third and fourth sides respectively abut the internal side walls proximate to a transition from the gripping portion to the power source receiving portion to provide structural stability to the handle housing portion and restrict movement of the housing with respect to the handle housing portion.  However, Ekstrom is deemed to teach these features.
Ekstrom teaches a power tool (100) with a housing (204) wherein third and fourth sides respectively (either of the long sides of #204 as seen in fig. 2A) have external geometries that respectively substantially conform to the internal side walls of the handle housing portion (fig. 1) such that the third and fourth sides respectively abut the internal side walls proximate to a transition from the gripping portion to the power source receiving portion (see fig. 1 below – 204 is shown to abut the handle housing portion, which includes indicated screw bosses, at the designated points in a position that is near, i.e. proximate, a section that can be considered a “transition” from the grip portion to the power source receiving portion) to provide structural stability to the handle housing portion and restrict movement of the housing with respect to the handle housing portion (This shown abutment would provide some additional structural stability to the handle housing portion and restrict movement of the housing by the virtue of the shown abutment).

    PNG
    media_image2.png
    930
    830
    media_image2.png
    Greyscale


The prior art of Opsitos and Ekstrom are both concerned with the problem of having the internal components secured in place (Opsitos – paragraph 32 – “other fastening means may be employed”; Ekstrom – paragraph 39).  Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely aligned to the internal side walls of the handle housing portion as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted and conformed to the internal side walls and structures of the handle housing portion.

The Office deems Ekstrom to disclose the above claimed features.  Wherein the Applicant may argue that Ekstrom fails to disclose the third and fourth sides respectively abut the internal side walls proximate to a transition from the gripping portion to the power source receiving portion, the Office points to Muller. 
Muller (figs. 1-2) teaches a power tool (1) with a housing (12) wherein each of the third and fourth sides (left and right sides of housing #12 seen in figs. 1-2) respectively abut (@ #10; col. 5 line 37 – col. 6 line 14; figs. 1-2) and restrict movement of the housing with respect to the handle housing portion (The interconnected housing will serve to reinforce the handle and the fact that the housing is interconnected with the handle will also serve to hold it in place).  
Like the prior art of Opsitos and Ekstrom, Muller is also concerned with the problem of having the internal components secured in place.  Muller teaches an alternative/additional means for holding the internal component of an internal housing in place via internal side wall receptacles of the handle which abut the left and right sides of the housing along the entire length of the sides.  As such, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the internal handle wall surface fastening means with the invention of Opsitos as modified by Ekstrom.  Doing so would provide more points of contact for the internal housing and better help to ensure it remained in its desired position.  The resulting combination would have abutments at a point even closer to the power source portion and the transition thereto.

Opsitos discloses a separate, four-sided housing positioned as claimed, but fails to disclose wherein the housing includes a first concave portion disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion disposed on the third side that is shaped complementary to the second screw boss.
However, Mergener teaches a tool with a separate housing (154) wherein the housing includes a first concave portion (see figs. 3A-B below) disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion (see figs. 3A-B below) disposed on the third side that is shaped complementary to the second screw boss.

    PNG
    media_image3.png
    842
    721
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    790
    665
    media_image4.png
    Greyscale

Given the teachings of Mergener it would have been obvious to one of ordinary skill in the art at the time of effective filing to have screw bosses located at different points within the handle including between the first and fourth sides of the housing and the third side and having corresponding concave portions for those screw bosses.  Locating screw bosses (and corresponding concave portions for those screw bosses) at different positions was very well-known in the art at the time of effective filing and can provide for different points of connection between the two handle halves that generally make up most hand tools.  Different points of connection can provide alternative or extra means of connecting the two handle halves to ensure proper connection and is also generally a matter of obvious design choice to best make use of whatever space exists within the handle.

While the Office contends that the above cited limitations are taught by the prior art, wherein the Applicant may argue that both of the concave portions of Mergener are not explicitly shown by Mergener, the Office further points to Wu.
Wu further teaches first and second concave portions (figs. 2-3; first paragraph of pg. 5 – “A position of the metal plate 209 corresponding to the mounting post 1013 is provided with a notch”) on a housing (209) located proximate and complementary to screw bosses (1013).
Given the teachings of Wu, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide a complementary concave portion in the housing for a screw boss of the handle of Opsitos in view of Mergener.  Doing so was notoriously well-known so as to allow housing halves to be connected via screws for a strong fit construction and still allow for circuit boards and other electronics to fit around them thus making the most use of interior handle space.

Regarding claim 2, Opsitos discloses connection wires (17, 84, 85) extending from the housing and coupled to the motor via the switch (paragraphs 23, 25, 29, 34 and 39; fig. 11).

Regarding claim 3, Opsitos discloses power source connection terminals (fig. 8; #30, 31, 32A-C, 33) coupled to the power source (paragraphs 19 and 28) and located external to the housing (figs. 3-5).

Regarding claim 4, Opsitos discloses heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) disposed on the housing (35, 87, 86) and extending into an open area of the handle.

Regarding claim 5, Opsitos discloses wherein the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) are integral with the housing (paragraph 35; alternatively fig. 10).

Regarding claim 6, Opsitos discloses wherein the housing (35, 87, 86) is thermally coupled (paragraphs 32, 35 and 38) to the electrical components (61, 81, 83) to dissipate heat (paragraphs 32, 35 and 38) from the electrical components to the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87).

Regarding claim 7, Opsitos discloses wherein the housing (35, 87, 86) is directly connected (fig. 9; paragraphs 32, 35 and 38) to the electrical components (61, 81, 83).

Regarding claim 9, Opsitos discloses a potting compound (paragraph 36) disposed within the internal opening.
Wherein, the Applicant may argue that Opsitos does not specifically disclose a potting compound disposed within the internal opening, Ekstrom further teaches potting compound disposed within the opening (paragraph 44).
Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a potting compound in the opening.  Potting helps to protect the electric components by reducing shock and vibration and helping to protect against water, moisture or other corrosive agents.

Regarding claim 10, Opsitos discloses an electronics module for a tool (fig. 1; #10) having a tool housing (12 and 25) including a motor housing portion (12 – top cylindrical part as seen in figs. 1-2) and a handle housing portion (25), wherein the handle housing portion (25) includes a gripping portion (middle vertical section of 25 as seen in figs. 1-2) extending from the motor housing portion and a power source receiving portion (horizontal bottom portion as seen in figs. 1-2) at an end opposite the motor housing portion, wherein the tool includes a motor (#13, fig. 13; paragraphs 21, 23) disposed in the motor housing portion (fig. 3), a power source (paragraph 17 – “battery pack”) adapted to releasably couple to the power source receiving portion (paragraph 18) and to provide power to the motor (paragraphs 21, 23, 39), a trigger (22), a switch (40) disposed in the handle housing portion proximate to the motor housing portion (fig. 3; switch 40 is near, i.e. proximate, the top cylindrical part as seen in figs. 1-3) and operably coupled to the motor (paragraphs 21 and/or 39) and adapted to selectively switch on and off power to the motor based on actuation of the trigger (22; paragraphs 16, 39), and electrical components (#61, 81, 83; figs. 9-10) operably coupled (via #17, 36, 84 and 85, paragraphs 23, 25, 29, 34 and 39; fig. 11) to the power source and the motor, and wherein the handle housing portion has an internal geometry (fig. 3) including internal side walls and first and second screw bosses (paragraph 16 - #15; figs. 1 and 3), the electronics module comprising:
a housing (35, 87, 86 – fig. 10) separate from the switch (40; figs. 3 and 5), wherein the housing is disposed in the handle housing portion between the switch and the power source (fig. 3) and is adapted to enclose the electrical components (fig. 9), the housing has first, second, third and fourth sides (see fig. 3 annotated above), wherein the first side is disposed proximate to the switch, the second side is disposed proximate to the power source, and the third and fourth sides respectively have external geometries (figs. 9-10 – outer perimeter of U-shaped external surface) that respectively substantially conform to the internal side walls of the handle housing portion (fig. 3) to provide structural stability (paragraph 35 - #87 can be made from metal such as aluminum, copper or brass; Applicant’s disclosure, see Abstract and Specification pg. 4 lines 5-14, notes that the “structural stability” is accomplished by making the housing out of metal.  Given that the housing of Opsitos is also made out of metal, it is deemed to provide “structural stability” for the same reasons as the Applicant’s housing is disclosed to do; additionally, the housing 35, 87, 86 being mounted on the side wall is going to provide some structural stability as it will reinforce the handle from bending at that point) to the handle and restrict movement of the housing with respect to the handle housing portion (fig. 3 – housing 35, 87, 86 generally fits within the longitudinal section of the handle and provides some degree of movement restriction as it will at least be restricted to not move outside the handle), and 
wherein the first side is curved (as seen in figs. 3 and 5, the first side is curved) and extends from the third side to the fourth side.

Opsitos is deemed to disclose the third and fourth sides respectively have external geometries that respectively substantially conform to the internal side walls of the handle housing portion to provide structural stability to the handle and restrict movement of the housing with respect to the handle housing portion, but does not disclose the third and fourth sides respectively have external geometries that respectively substantially conform to the internal side walls of the handle housing portion such that the third and fourth sides respectively abut the internal side walls proximate to a transition from the gripping portion to the power source receiving portion to provide structural stability to the handle housing portion and restrict movement of the housing with respect to the handle housing portion.  However, Ekstrom is deemed to teach these features.
Ekstrom teaches a power tool (100) with a housing (204) wherein third and fourth sides respectively (either of the long sides of #204 as seen in fig. 2A) have external geometries that respectively substantially conform to the internal side walls of the handle housing portion (fig. 1) such that the third and fourth sides respectively abut the internal side walls proximate to a transition from the gripping portion to the power source receiving portion (see fig. 1 above – 204 is shown to abut the handle housing portion, which includes indicated screw bosses, at the designated points in a position that is near, i.e. proximate, a section that can be considered a “transition” from the grip portion to the power source receiving portion) to provide structural stability to the handle housing portion and restrict movement of the housing with respect to the handle housing portion (This shown abutment would provide some additional structural stability to the handle housing portion and restrict movement of the housing by the virtue of the shown abutment).
The prior art of Opsitos and Ekstrom are both concerned with the problem of having the internal components secured in place (Opsitos – paragraph 32 – “other fastening means may be employed”; Ekstrom – paragraph 39).  Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely aligned to the internal side walls of the handle housing portion as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted and conformed to the internal side walls and structures of the handle housing portion.

The Office deems Ekstrom to disclose the above claimed features.  Wherein the Applicant may argue that Ekstrom fails to disclose the third and fourth sides respectively abut the internal side walls proximate to a transition from the gripping portion to the power source receiving portion, the Office points to Muller. 
Muller (figs. 1-2) teaches a power tool (1) with a housing (12) wherein each of the third and fourth sides (left and right sides of housing #12 seen in figs. 1-2) respectively abut (@ #10; col. 5 line 37 – col. 6 line 14; figs. 1-2) and restrict movement of the housing with respect to the handle housing portion (The interconnected housing will serve to reinforce the handle and the fact that the housing is interconnected with the handle will also serve to hold it in place).  
Like the prior art of Opsitos and Ekstrom, Muller is also concerned with the problem of having the internal components secured in place.  Muller teaches an alternative/additional means for holding the internal component of an internal housing in place via internal side wall receptacles of the handle which abut the left and right sides of the housing along the entire length of the sides.  As such, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the internal handle wall surface fastening means with the invention of Opsitos as modified by Ekstrom.  Doing so would provide more points of contact for the internal housing and better help to ensure it remained in its desired position.  The resulting combination would have abutments at a point even closer to the power source portion and the transition thereto.

Opsitos discloses a separate, four-sided housing positioned as claimed, but fails to disclose wherein the housing includes a first concave portion disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion disposed on the third side that is shaped complementary to the second screw boss.
However, Mergener teaches a tool with a separate housing (154) wherein the housing includes a first concave portion (see figs. 3A-B below) disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion (see figs. 3A-B below) disposed on the third side that is shaped complementary to the second screw boss.
Given the teachings of Mergener it would have been obvious to one of ordinary skill in the art at the time of effective filing to have screw bosses located at different points within the handle including between the first and fourth sides of the housing and the third side and having corresponding concave portions for those screw bosses.  Locating screw bosses (and corresponding concave portions for those screw bosses) at different positions was very well-known in the art at the time of effective filing and can provide for different points of connection between the two handle halves that generally make up most hand tools.  Different points of connection can provide alternative or extra means of connecting the two handle halves to ensure proper connection and is also generally a matter of obvious design choice to best make use of whatever space exists within the handle.

While the Office contends that the above cited limitations are taught by the prior art, wherein the Applicant may argue that the both of the concave portions of Mergener are not explicitly shown by Mergener, the Office further points to Wu.
Wu further teaches first and second concave portions (figs. 2-3; first paragraph of pg. 5 – “A position of the metal plate 209 corresponding to the mounting post 1013 is provided with a notch”) on a housing (209) located proximate and complementary to screw bosses (1013).
Given the teachings of Wu, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide a complementary concave portion in the housing for a screw boss of the handle of Opsitos in view of Mergener.  Doing so was notoriously well-known so as to allow housing halves to be connected via screws for a strong fit construction and still allow for circuit boards and other electronics to fit around them thus making the most use of interior handle space.

Regarding claim 11, Opsitos discloses heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) disposed on the housing (35, 87, 86) and extending into an open area of the handle.

Regarding claim 12, Opsitos discloses wherein the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) are integral with the housing (paragraph 35; alternatively fig. 10).

Regarding claim 13, Opsitos discloses wherein the housing (35, 87, 86) is thermally coupled (paragraphs 32, 35 and 38) to the electrical components (61, 81, 83) to transfer heat (paragraphs 32, 35 and 38) from the electrical components to the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87).

Regarding claim 14, Opsitos discloses wherein the housing (35, 87, 86) is directly connected (fig. 9; paragraphs 32, 35 and 38) to the electrical components (61, 81, 83).

Regarding claim 16, Opsitos discloses a potting compound (paragraph 36) disposed within the internal opening.
Wherein, the Applicant may argue that Opsitos does not specifically disclose a potting compound disposed within the internal opening, Ekstrom further teaches potting compound disposed within the opening (paragraph 44).
Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a potting compound in the opening.  Potting helps to protect the electric components by reducing shock and vibration and helping to protect against water, moisture or other corrosive agents.

Regarding claim 17, Opsitos discloses wherein the power source is a battery (paragraph 17 – “battery pack”).

Regarding claim 18, Opsitos discloses wherein the housing (87, 86) is composed of a material (paragraph 35 - “metal such as aluminum, copper, brass”) that provides structural stability to the handle (A metal structure such as aluminum, copper or brass will provide some amount of structural stability as these are fairly rigid materials).

Regarding claim 19, Opsitos as modified by Ekstrom, Mergener and Wu above discloses wherein the first, second, third, and fourth sides have first, second, third, and fourth lengths (see Opsitos - fig. 4 above; also Mergener- fig. 3a-b above).

Regarding claim 20, Opsitos as modified by Ekstrom discloses wherein the first length is larger than the second length (Ekstrom – fig. 3a below).

    PNG
    media_image5.png
    532
    551
    media_image5.png
    Greyscale

Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.
Furthermore, the limitation of the “first length is larger than the second length” is deemed to be a matter of obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the lengths of the sides of the housing so that the first length was larger than the second.  Opsitos already discloses the housing can be of different shapes (paragraph 35).  Having one side longer than another to better fit the internal geometry of a handle or to otherwise save on cost of materials would have obvious motivations for achieving the claimed invention at the time of effective filing.  The Applicant’s disclosure does not assert that this relative difference in size between sides of a housing solves any stated problem.  Insofar as it could be argued that the change in size to is to better map to the internal geometry of the handle, that problem is not a novel one and is clearly envisioned by the cited art and the field of art as a whole which almost universally desires to have internal components, such as the aforementioned housing, generally conform to the internal geometries of the handle in which they are situated.

Regarding claim 21, Opsitos as modified by Ekstrom discloses wherein the first side is curved (see Opsitos - fig. 3 above, the top corner is curved which is deemed part of the first side; also Ekstrom - fig. 3a above, rounded top) and the second side is substantially straight (see Opsitos - fig. 3 above, and fig. 11, length along #86; also Ekstrom - fig. 3a above).
Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.

Regarding claim 24, Opsitos discloses wherein the housing includes an internal opening (fig. 10 – opening of the U portion) adjacent the electrical components.

Regarding claim 25, Opsitos discloses wherein the housing includes an internal opening (fig. 10 – opening of the U portion) adjacent the electrical components.

Claims 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsitos (EP 1781074 A2) alternatively in view of Ekstrom (PG Pub 2015/0282337 A1) and alternatively in further view of Muller (US Patent 9,004,191 B2) in view of Mergener (PG Pub 2013/0313925 A1) alternatively in further view of Wu (CN 206948791 U) in view of Cooper et al. (PG Pub 2004/0011544 A1) hereinafter referred as Cooper.
Regarding claim 22, Opsitos does not specifically disclose wherein the third length is larger than the fourth length.
However, Cooper teaches a housing (100) wherein the third length (left side of 100, fig. 2) is larger (the arc of housing 100 to the right means that the left side will be longer; alternatively, see also fig. 3 with element 102 showing one side being longer than the other) than the fourth length (right side of 100, fig. 2).
Given the teachings of Cooper, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Cooper.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Cooper’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.
Furthermore, the limitation of the “third length is larger than the fourth length” is deemed to be a matter of obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the lengths of the sides of the housing so that the third length was larger than the fourth.  Opsitos already discloses the housing can be of different shapes (paragraph 35).  Having one side longer than another to better fit the internal geometry of a handle or to otherwise save on cost of materials would have obvious motivations for achieving the claimed invention at the time of effective filing.  The Applicant’s disclosure does not assert that this relative difference in size between sides of a housing solves any stated problem.  Insofar as it could be argued that the change in size to is to better map to the internal geometry of the handle, that problem is not a novel one and is clearly envisioned by the cited art and the field of art as a whole which almost universally desires to have internal components, such as the aforementioned housing, generally conform to the internal geometries of the handle in which they are situated.

Regarding claims 26-27, Opsitos discloses wherein the housing is a clamshell housing (12A, 12B; paragraph 16).
Wherein the Applicant may argue that a clamshell housing is not disclosed Cooper teaches wherein the housing (100) is a clamshell housing (102, 104; paragraph 19).
Given the teachings of Cooper, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the housing of Opsitos so that it made use of a clam shell design as taught by Cooper.  Doing so would have reduced the amount of contaminants being exposed to the electrical components.  The Office notes that it is not using Cooper’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos provide better protection to the electrical components as both the housings of Opsitos and Cooper are sub structures within the handle designed to protect electrical components.



Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered but they are not persuasive. 
Applicant’s argument’s rely on amendments to the claims which they argue are not found in the prior art of record.  Notably the limitation of the third and forth sides having geometries which substantially conform to the internal side walls of the handle housing such that they respectively abut the internal side walls proximate a transition from the gripping portion to the power source receiving portion.  
To this the Office has noted in the rejection above that Ekstrom is deemed to teach this newly amended subject matter.  Ekstrom is deemed to show abutment of the third and forth sides in a section that can be deemed a “transition” between the gripping portion and power source receiving portion as noted in annotated fig. 1 above.  
The term “transition” is not an art specific term and does not have a special definition in the specification.  As such this is being interpreted as a portion or section that otherwise meets the cited limitations.  The word “proximate” is also not an art specific term or given a special definition.  As can be broadly understood, the term “proximate”, simply can be referring to one object that is “near” another.  This itself is also simply a matter of degree.  As such, the depicted abutments of Ekstrom are substantially near the power source receiving portion as to be considered to be in a transition section.  This is generally being interpreted as a lower half of the gripping portion which is the part closest to the power source receiving portion.
The Applicant’s arguments with regards to Ekstrom rely on a narrower interpretation of the claims than can reasonably be given as explained above.  
Muller is alternatively used to show that is was known to have abutments at the lowest possible location on an internal housing.  As such if incorporating the teachings of Muller with those of Opsitos as modified by Ekstrom, one would alternatively arrive at the same claimed combination give that the lower portion of the housings of Opsitos and Ekstrom are located immediately adjacent the power source receiving portion.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The prior art of Opsitos and Ekstrom are both concerned with the problem of having the internal components secured in place (Opsitos – paragraph 32 – “other fastening means may be employed”; Ekstrom – paragraph 39).  Opsitos suggests at other fastening means may be employed.  Ekstrom teaches an alternative fastening and securing means with it’s abutting structures (as does Muller).  Using a different known securing means when the primary reference invites contemplation of other types of fasteners is not deemed to be impermissible hindsight.

The Applicant’s arguments against Mergener involve asserting that because Mergener’s internal housing does not “enclose” electrical components that it’s teachings aren’t relevant to the combination.  However, both Opsitos and Ekstrom each disclose screws and screw bosses that have to be navigated by internal housing components.  Mergener simply shows that it was common to have screw bosses at different locations and that internal components often were provided with notches in their structures to accommodate the presence of these screw bosses and make them fit.  As such the teachings of Mergener are deemed to be relevant and analogous art as they are concerned with a similar problem to that of the other prior art.  This is also true for Wu.  The remaining arguments against Wu are directed toward the new claim language which is already deemed to be disclosed by Ekstrom (and alternatively Muller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731